UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811‑21957 ‑‑‑‑‑ Skyhawk Funds Trust ‑‑‑‑‑ (Exact name of registrant as specified in charter) 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 ‑‑‑‑‑ (Address of principal executive offices) (Zip code) Gregory B. Getts Mutual Shareholder Services, LLC 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 ‑‑‑‑‑ (Name and address of agent for service) (901) 202‑5030 ‑‑‑‑‑ Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 ‑‑‑‑‑ Date of reporting period: DECEMBER 31, 2008 ‑‑‑‑‑ Item 1. Schedule of Investments. SKYHAWK SMALL CAP FUND SCHEDULE OF INVESTMENTS December 31, 2008 (UNAUDITED) Shares Value COMMON STOCKS‑97.4% (A) Aerospace & Defense‑1.9% 8,590 Esterline Technologies Corp.* $325,475 Airlines‑3.9% 12,305 Alaska Air Group, Inc.* 359,921 48,358 Hawaiian Holdings, Inc.* 308,524 ‑‑‑‑‑ 668,445 Biotechnology‑5.3% 14,753 Martek Biosciences Corp. 447,164 11,568 OSI Pharmaceuticals, Inc.* 451,730 ‑‑‑‑‑ 898,894 Chemicals‑2.0% 20,631 Terra Industries Inc. 343,919 Commercial Banks‑4.6% 14,513 FirstMerit Corp. 298,822 4,783 IBERIABANK Corp. 229,584 9,851 SVB Financial Group* 258,392 ‑‑‑‑‑ 786,798 Commercial Services & Supplies‑1.6% 13,725 G & K Services, Inc. 277,519 Diversified Consumer Services‑1.9% 19,592 Hillenbrand, Inc. 326,795 Electrical Equipment‑3.7% 10,337 Regal‑Beloit Corp. 392,703 9,814 Thomas & Betts Corp.* 235,732 ‑‑‑‑‑ 628,435 Food & Staples Retailing‑2.4% 11,832 BJ's Wholesale Club, Inc.* 405,364 Food Products‑2.4% 6,909 Ralcorp Holdings, Inc.* 403,486 Gas Utilities‑1.7% 8,851 WGL Holdings Inc. 289,339 Health Care Equipment & Supplies‑2.9% 8,842 Edwards Lifesciences Corp.* 485,868 Health Care Providers & Services‑5.6% 10,692 AmSurg Corp.* 249,551 19,573 Centene Corp.* 385,784 14,051 LifePoint Hospitals, Inc.* 320,925 ‑‑‑‑‑ 956,260 Household Durables‑4.4% 20,194 Helen of Troy Ltd.* 350,568 891 NVR, Inc.* 406,519 ‑‑‑‑‑ 757,087 Insurance‑12.0% 9,030 Allied World Assurance Company Holdings, Ltd. 366,618 15,066 American Physicians Capital, Inc. 724,675 24,152 Amerisafe Inc.* 495,840 15,074 Endurance Specialty Holdings Ltd. 460,209 ‑‑‑‑‑ 2,047,342 IT Services‑5.3% 5,869 ManTech International Corp.* 318,041 26,527 Perot Systems Corp.* 362,624 22,852 TNS Inc.* 214,580 ‑‑‑‑‑ 895,245 Machinery‑1.9% 14,075 Gardner Denver Inc.* 328,510 Multi‑Utilities‑2.6% 18,734 NorthWestern Corp. 439,687 Multiline Retail‑1.8% 20,938 Big Lots, Inc.* 303,392 Oil, Gas & Consumable Fuels‑2.8% 8,733 Stone Energy Corp.* 96,238 51,235 VAALCO Energy, Inc.* 381,188 ‑‑‑‑‑ 477,426 Pharmaceuticals‑4.5% 36,085 Questcor Pharmaceuticals, Inc.* 335,951 33,620 ViroPharma Inc.* 437,733 ‑‑‑‑‑ 773,684 Professional Services‑2.1% 7,168 Heidrick & Struggles International, Inc. 154,399 27,829 MPS Group, Inc.* 209,552 ‑‑‑‑‑ 363,951 Real Estate Investment Trusts‑3.8% 22,246 Anworth Mortgage Asset Corp. 143,042 14,992 LTC Properties, Inc. 304,038 33,055 Sunstone Hotel Investors, Inc. 204,610 ‑‑‑‑‑ 651,690 Road & Rail‑2.4% 13,524 Arkansas Best Corp. 407,208 Semiconductors & Semiconductor Equipment‑3.9% 33,032 Semtech Corp.* 372,270 54,359 Skyworks Solutions, Inc.* 301,149 ‑‑‑‑‑ 673,419 Software‑4.2% 20,085 Manhattan Associates, Inc.* 317,544 15,752 Sybase, Inc.* 390,177 ‑‑‑‑‑ 707,721 Specialty Retail‑1.1% 7,395 Gymboree Corp.* 192,936 Textiles, Apparel & Luxury Goods‑2.2% 17,885 Wolverine World Wide, Inc. 376,300 Wireless Telecommunication Services‑2.5% 34,973 Syniverse Holdings Inc.* 417,578 ‑‑‑‑‑ Total common stocks (cost $20,893,874) 16,609,773 CASH EQUIVALENT‑0.1% (A) Mutual Fund‑0.1% 26,152 Fidelity Institutional Money Market Government Portfolio‑Class 1, 0.96% (B) 26,152 ‑‑‑‑‑ Total cash equivalent (cost $26,152) 26,152 ‑‑‑‑‑ Total investments‑97.5% (cost $20,920,026) 16,635,925 Cash and receivables, less liabilities‑2.5% (A) 421,558 ‑‑‑‑‑ TOTAL NET ASSETS‑100.0% $17,057,483 * Non‑income producing security. (A) Percentages for the various classifications relate to net assets. (B) Variable rate security: the coupon rate represents the rate at December 31, 2008. As of December 31, 2008 investment cost for federal tax purposes was $20,947,331 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $654,566 Aggregate gross unrealized depreciation (4,965,972) Net unrealized deprec iation ($4,311,406) THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI‑ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a‑3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a‑3(b) under the 1940 Act and Rules 15d‑15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a‑3(d) under the Act) that occurred during the Registrant's last N‑Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a‑2(a) under the Act (17 CFR 270.30a ‑2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Skyhawk Funds Trust ‑‑‑‑‑ By (Signature and Title) /s/ Eric F. Crigler ‑‑‑‑‑ Eric F. Crigler, President Date 2-18-09 ‑‑‑‑‑ Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Eric F. Crigler ‑‑‑‑‑ Eric F. Crigler, President Date 2-18-09 ‑‑‑‑‑ By (Signature and Title) /s/ Eric F. Crigler ‑‑‑‑‑ Eric F. Crigler, Treasurer Date 2-18-09 ‑‑‑‑‑
